DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-29 are objected to because of the following informalities:  claim statuses are missing after amendment. The status of every claim in such listing must be indicated after its claim number by one of the following identifiers in a parenthetical expression: (Original), (Currently Amended), (Canceled), (Withdrawn), (Previously Presented), (New), and (Not Entered), see MPEP 1893.01(a)(4).  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-29 of U.S. Patent No. 10,646,768 B2, and in view of Feldman et al (U.S. Pub. 2004/0077464 A1). Although the claims at issue are not the conflicting claims recite all limitations of the instant claims, as shown in the table below:
16/603690
10,646,768 B2
12. A virtual reality (VR) apparatus comprising: 
a movement apparatus for providing a haptic VR environment, the movement apparatus comprising: 
a frame defining a plane; 

an left hand assembly coupled to the frame having a left hand interface; 

an right hand assembly coupled to the frame having a right hand interface; 

a left foot assembly coupled to the frame having a left foot interface; 

a right foot assembly coupled to the frame having a right foot interface; and
 






a visual display for displaying a visual VR environment; 
a computer processor running a VR program for providing the visual VR environment and haptic VR environment 


a movement apparatus for providing a haptic VR environment, the movement apparatus comprising: 
a frame with an internal volume that defines a movement perimeter; 
an upper left assembly coupled to an upper portion of the frame having a left hand interface; 
an upper right assembly coupled to an upper portion of the frame having a right hand interface; 
a lower left assembly coupled to a lower portion of the frame having a left foot interface; 
a lower right assembly coupled to a lower portion of the frame having a right foot interface; and 

a visual display for displaying a visual VR environment; 
a computer processor running a VR program for providing the visual VR environment and haptic VR environment 

13-20
21-29
21-29

It is noted that, the conflicting claim 12 recites all limitations of the instant claim 12
except for a plurality of rigid actuators each extending laterally outward from the frame. Feldman et al discloses the additional feature (Fig. 9, 250,260,270; paragraph [0054], VR device, handle actuators 260, 270, foot pedal actuators 250. They are rigid, and extend outward from the frame.). In view of Feldman et al, the instant claim 12 is an obvious variant of the conflicting claim 12. The same rationale applies to other claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15, 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gosselin (U.S. Pub. 2007/0171199 A1), and in view of Feldman et al (U.S. Pub. 2004/0077464 A1).
Regarding claim 1, Gosselin teaches a virtual reality (VR) apparatus (Figs. 1-2) comprising: 
              a movement apparatus for providing a haptic VR environment (Figs. 1-2, 10; paragraphs [0031]-[0033], “a locomotion simulation apparatus for providing force feedback to a user in response to movement of the user”), the movement apparatus comprising: 
                 a frame defining a plane (Fig. 1, frame 1, top plane); 
                 a left hand assembly having a left hand 

                a right hand assembly having a right hand 
                a right hand vertical actuator controlling the vertical position of the right hand interface relative to the frame (Fig.1, [0047], paragraph [0049], actuator 2, right hand handle 4,  controlling one of X, Y, Z coordinates of right hand); 
                a left foot assembly having a left foot 

                a right foot assembly having a right foot 
               a right foot vertical actuator controlling the vertical position of the right foot interface relative to the frame (Fig.1, paragraphs [0047], [0049], actuator 2, right foot plate 3,  controlling one of X, Y, Z coordinates of right foot); and 
          a visual display for displaying a visual VR environment (Fig. 1, HMD 8); 
          a computer processor running a VR program for providing a VR environment and coordinating haptic VR environment data transmitted to the left hand interface, the right hand interface, the left foot interface and the right foot interface with visual VR environment data transmitted to the visual display (Fig. 2, paragraphs [0050]-[0051], “The central controller 30 has a virtual environment system 31 that will generate a virtual environment. The virtual environment system 31 will output display data to the virtual environment video output 40.” “In order to provide force feedback to the user person in relation to the elements and obstacles encountered in the virtual environment, 
Gosselin fails to explicitly disclose the left/right hand/foot rigid extension actuator extending laterally outward from the frame.
Feldman et al, in the same field of VR apparatus, discloses the left/right hand/foot rigid extension actuator extending laterally outward from the frame (Fig. 9, 250,260,270; paragraph [0054], VR device, handle actuators 260, 270, foot pedal actuators 250. They are rigid, and extend outward from the frame.). In view of Feldman et al, it would have been obvious to replace mechanical components in Gosselin by the corresponding ones in Feldman et al. The rationale of the combination may be simple substitution of one known element for another to obtain predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatuses as shown in Gosselin and Feldman et al to obtain the apparatus as claimed.
Regarding claim 2, the combination of Gosselin and Feldman et al suggests wherein the upper left assembly, the upper right assembly, the lower left assembly and the lower right assembly each include a hinge mechanism that allows rotational movement of the left hand interface, the right hand interface, the left foot interface and the right foot interface relative to the frame (Gosselin: paragraph [0047], “The interconnection between the interfaces, such as the footplates 3 and handles 4, and the associated cables are such that the interfaces are movable along 6 degrees-of-freedom, provided no restrictions are imposed by the reels 7 (e.g., as a function of the virtual environment).” Feldman et al: paragraph [0018], “user manipulable actuators each 
Regarding claim 3, the combination of Gosselin and Feldman et al suggests wherein the upper left assembly, the upper right assembly, the lower left assembly and the lower right assembly each include interface actuators that control or prevent rotational movement of the left hand interface, the right hand interface, the left foot interface and the right foot interface relative to the frame (Feldman et al: paragraph [0058], “Further, the computer system may communicate with and control resistance actuators coupled to any of actuators 260 and 270 and/or the pedal rotating gear to apply selected levels of resistance to the foot pedals and handle actuators at selected times and in accordance with the displayed virtual reality scenario (e.g., to simulate uphill/downhill, non-planar, terrain, etc.).”).
Regarding claim 6, the combination of Gosselin and Feldman et al suggests wherein the left foot interface and the right foot interface include platforms and coupling mechanisms, adapted for supporting the feet of a user (Gosselin: Fig. 1, footplates 3, and relevant parts).
Regarding claim 7, the combination of Gosselin and Feldman et al suggests wherein the left hand interface and the right hand interface include hand grips that are adapted for supporting the hands of a user (Gosselin: Fig. 1, handles 4, and relevant parts).
Regarding claim 8, the combination of Gosselin and Feldman et al suggests

Regarding claim 9, the combination of Gosselin and Feldman et al suggests
wherein the VR program for providing the VR environment includes topographical simulation data that includes visual topography data for display on the visual display and haptic topography data that includes solid surfaces, the computer processor controls the haptic apparatus to prevent the left hand interface, the right hand interface, the left foot interface and the right foot interface from moving through the solid surfaces defined by the haptic topography data (Feldman et al: paragraphs [0058], [0061], “Further, the computer system may communicate with and control resistance actuators coupled to any of actuators 260 and 270 and/or the pedal rotating gear to apply selected levels of resistance to the foot pedals and handle actuators at selected times and in accordance with the displayed virtual reality scenario (e.g., to simulate uphill/downhill, non-planar, terrain, etc.).” “Operation of the pedals 250 may produce a simulated traversing of terrain in the virtual reality scenario as indicated by the display screen, whereby the rate of travel through the virtual environment is proportional to the rate of pedaling. The computer system may further adjust the resistance levels applied to the foot pedals and/or the handle actuators by the resistance actuators to implement 
Regarding claim 12, Gosselin teaches a virtual reality (VR) apparatus (Figs. 1-2) comprising: 
              a movement apparatus for providing a haptic VR environment (Figs. 1-2, 10; paragraphs [0031]-[0033], “a locomotion simulation apparatus for providing force feedback to a user in response to movement of the user”), the movement apparatus comprising: 
                 a frame defining a plane (Fig. 1, frame 1, top plane); 
                 a[n] left hand assembly coupled to the frame having a left hand interface (Fig. 1, left hand handle 4; paragraph [0043], all parts relevant to left hand movement); 
                 a[n] right hand assembly coupled to the frame having a right hand interface (Fig. 1, right hand handle 4; paragraph [0043], all parts relevant to right hand movement); 
                 a left foot assembly coupled to the frame having a left foot interface (Fig. 1, left footplate 3; paragraph [0043], all parts relevant to left foot movement); 
                 a right foot assembly coupled to the frame having a right foot interface (Fig. 1, right footplate 3; paragraph [0043], all parts relevant to right foot movement); and 
                a plurality of 
           a visual display for displaying a visual VR environment (Fig. 1, HMD 8); 
           a computer processor running a VR program for providing the visual VR environment and haptic VR environment data that is transmitted to the movement apparatus and coordinated with visual VR environment data, wherein the VR program re-centers the positions of the left hand interface, the right hand interface, the left foot interface and the right foot interface and synchronously re-centers the visual VR environment (Fig. 2, paragraphs [0050]-[0051], [0059], [0062], “The central controller 30 has a virtual environment system 31 that will generate a virtual environment.” “In order to provide force feedback to the user person in relation to the elements and obstacles encountered in the virtual environment, the central controller 30 has a cable tension 
Gosselin fails to explicitly disclose a plurality of rigid actuators each extending laterally outward from the frame.
Feldman et al, in the same field of VR apparatus, discloses a plurality of rigid actuators each extending laterally outward from the frame (Fig. 9, 250,260,270; paragraph [0054], VR device, handle actuators 260, 270, foot pedal actuators 250. They are rigid, and extend outward from the frame.). In view of Feldman et al, it would have been obvious to replace mechanical components in Gosselin by the corresponding ones in Feldman et al. The rationale of the combination may be simple substitution of one known element for another to obtain predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatuses as shown in Gosselin and Feldman et al to obtain the apparatus as claimed.
Regarding claim 13, the combination of Gosselin and Feldman et al suggests
wherein the VR program re-centers the positions of the left hand interface, the right hand interface, the left foot interface and the right foot interface after the left hand interface, the right hand interface, the left foot interface and after the right foot interface 
Regarding claim 14, the combination of Gosselin and Feldman et al suggests
wherein the VR program re-centers the positions of the left hand interface, the right hand interface, the left foot interface and the right foot interface after the left hand interface, the right hand interface, the left foot interface and the right foot interface are moved within a predefined distance from the movement perimeter (Gosselin: paragraph [0059], “As the user person A moves in the physical space, the actuator/cable assemblies 16 gradually pull back the user person A into the center of the frame 1 (FIG. 1) by the body interface 15, to ensure that the user person A remains confined to the volume of the locomotion simulation apparatus 10.” Paragraph [0064], operation range).
Regarding claim 15, the combination of Gosselin and Feldman et al suggests wherein as a user ascends in the haptic VR environment, the movement apparatus constantly re-centers the user, by moving the left hand interface, the right hand interface, the left foot interface, and the right foot interface towards the physical center of the VR apparatus (Gosselin: paragraph [0059], “As the user person A moves in the physical space, the actuator/cable assemblies 16 gradually pull back the user person A into the center of the frame 1 (FIG. 1) by the body interface 15, to ensure that the user person A remains confined to the volume of the locomotion simulation apparatus 10.”).
Regarding claim 17, the combination of Gosselin and Feldman et al suggests
simulate uphill/downhill, non-planar, terrain, etc.)”).
Regarding claim 18, the combination of Gosselin and Feldman et al suggests
wherein the visual VR environment and the haptic VR environment data provided by the VR program simulates virtual grab structures that may grabbed by grab movements of the left hand interface, the right hand interface, the left foot interface, or the right foot interface, wherein the left hand interface, the right hand interface, the left foot interface, or the right foot interface is virtually coupled to the virtual grab structures (Feldman et al : paragraphs [0052], HMD;  [0054], “Specifically, system 200 is a cycling type exercise device employing a computer system and a display or monitor 302 to provide virtual reality scenarios for the system that are interactive with a user's manipulation of handle actuators 260 and 270 and foot pedal actuators 250 as described below.” All virtual components/structures would be shown in the virtual scenario.).
Regarding claim 19, the combination of Gosselin and Feldman et al suggests
wherein the VR program simulates virtual grab structures that may released by release movements of the left hand interface, the right hand interface, the left foot interface, or 
Regarding claim 20, the combination of Gosselin and Feldman et al suggests
wherein the VR program simulates virtual falling when the left hand interface, the right hand interface, the left foot interface, and the right foot interface are not in contact with any virtual structures, wherein the left hand interface, the right hand interface, the left foot interface, or the right foot interface move in a gravitational direction simultaneously (Gosselin: paragraph [0064], simulating free fall).
Regarding claim 21, Gosselin teaches a virtual reality (VR) apparatus (Figs. 1-2) comprising: 
              a movement apparatus for providing a haptic VR environment, (Figs. 1-2, 10; paragraphs [0031]-[0033], “a locomotion simulation apparatus for providing force feedback to a user in response to movement of the user”), the movement apparatus comprising: 
                 a frame defining a plane (Fig. 1, frame 1, top plane); 

                 an upper right assembly having a right hand interface (Fig. 1, right hand handle 4; paragraph [0043], all parts relevant to right hand movement); 
                 a lower left assembly having a left foot interface (Fig. 1, left footplate 3; paragraph [0043], all parts relevant to left foot movement); 
                 a lower right assembly having a right foot interface (Fig. 1, right footplate 3; paragraph [0043], all parts relevant to right foot movement); and 
                 a plurality of 
        a visual display for displaying a visual VR environment (Fig. 1, HMD 8);
        a computer processor running a VR program for providing a VR environment and coordinating haptic VR environment data transmitted to the movement apparatus with visual VR environment data transmitted to the visual display (Fig. 2, paragraphs [0050]-[0051], “The central controller 30 has a virtual environment system 31 that will generate a virtual environment. The virtual environment system 31 will output display data to the virtual environment video output 40.” “In order to provide force feedback to the user person in relation to the elements and obstacles encountered in the virtual environment, the central controller 30 has a cable tension controller 32 that is connected to the virtual environment system 31.”).
Gosselin fails to explicitly disclose a plurality of rigid actuators each extending laterally outward from the frame.
Feldman et al, in the same field of VR apparatus, discloses a plurality of rigid actuators each extending laterally outward from the frame (Fig. 9, 250,260,270; paragraph [0054], VR device, handle actuators 260, 270, foot pedal actuators 250. They are rigid, and extend outward from the frame.). In view of Feldman et al, it would have been obvious to replace mechanical components in Gosselin by the corresponding ones in Feldman et al. The rationale of the combination may be simple substitution of one known element for another to obtain predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective 
Regarding claim 22, the combination of Gosselin and Feldman et al suggests wherein the upper left assembly, the upper right assembly, the lower left assembly and the lower right assembly each include a vertical actuator that moves the left hand interface, the right hand interface, the left foot interface and the right foot interface in a vertical Y direction (Fig.1, paragraphs [0047], [0049], actuators 2, handles 4, foot plates 3,  controlling any one of X, Y, Z coordinates of hands/feet).
Regarding claim 23, the combination of Gosselin and Feldman et al suggests wherein the left foot interface and the right foot interface include platforms and coupling mechanisms, adapted for supporting the feet of a user (Gosselin: paragraph [0047], “The interconnection between the interfaces, such as the footplates 3 and handles 4, and the associated cables are such that the interfaces are movable along 6 degrees-of-freedom, provided no restrictions are imposed by the reels 7 (e.g., as a function of the virtual environment).” Feldman et al: paragraph [0018], “user manipulable actuators each control rotation about a respective platform bearing axis, thereby enabling motion about the conventional pitch and roll axes (e.g., which are displaced from the bearing axes) and resulting in a compact and lightweight motion platform that provides excellent entry and egress for a user.”).
Regarding claim 24, the combination of Gosselin and Feldman et al suggests wherein the left hand interface and the right hand interface include platforms and coupling mechanisms that are adapted for supporting the hands of a user (Gosselin: paragraph [0047], “The interconnection between the interfaces, such as the footplates 3 
Regarding claim 25, the combination of Gosselin and Feldman et al suggests wherein the left hand interface and the right hand interface include hand grips that are adapted for supporting the hands of a user (Gosselin: paragraph [0047], “The interconnection between the interfaces, such as the footplates 3 and handles 4, and the associated cables are such that the interfaces are movable along 6 degrees-of-freedom, provided no restrictions are imposed by the reels 7 (e.g., as a function of the virtual environment).” Feldman et al: paragraph [0018], “user manipulable actuators each control rotation about a respective platform bearing axis, thereby enabling motion about the conventional pitch and roll axes (e.g., which are displaced from the bearing axes) and resulting in a compact and lightweight motion platform that provides excellent entry and egress for a user.”).
Regarding claim 26, the combination of Gosselin and Feldman et al suggests 
further comprising: a plurality of motors that control the movement of the plurality of actuators, the plurality of motors are controlled by the computer processor (Gosselin: paragraph [0047], “The interconnection between the interfaces, such as the footplates 3 and handles 4, and the associated cables are such that the interfaces are movable 
Regarding claim 27, the combination of Gosselin and Feldman et al suggests
wherein the VR program for providing the VR environment includes topographical simulation data that includes visual topography data for display on the visual display and haptic topography data that includes solid surfaces, the computer processor controls the haptic apparatus to prevent the left hand interface, the right hand interface, the left foot interface and the right foot interface from moving through the solid surfaces defined by the haptic topography data (Feldman et al:: paragraphs [0058], [0061], “Further, the computer system may communicate with and control resistance actuators coupled to any of actuators 260 and 270 and/or the pedal rotating gear to apply selected levels of resistance to the foot pedals and handle actuators at selected times and in accordance with the displayed virtual reality scenario (e.g., to simulate uphill/downhill, non-planar, terrain, etc.).” “Operation of the pedals 250 may produce a simulated traversing of terrain in the virtual reality scenario as indicated by the display screen, whereby the rate of travel through the virtual environment is proportional to the rate of pedaling. The computer system may further adjust the resistance levels applied to the foot pedals and/or the handle actuators by the resistance actuators to implement artificial physical conditions (e.g., traveling uphill or downhill, encountering wind .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gosselin, and in view of Feldman et al, as applied to claim 1 above, and further in view of Zhang et al (U.S. Pub. 2010/0145233 A1).
Regarding Claim 4, the combination of Gosselin and Fledman et al remains as applied to claim 1 above.  Fledman et al also discloses the VR apparatus of claim 1 including the left hand rigid extension actuator, the right hand rigid extension actuator, the left foot rigid extension actuator and the right foot rigid extension actuator (Fig. 9, 250,260,270; paragraph [0054], VR device, handle actuators 260, 270, foot pedal actuators 250. They are rigid, and extend outward from the frame.), However, the combination fails to explicitly disclose linear actuators.
Zhang et al generally teaches a system for training human subjects (Title). Further, Zhang discloses linear actuators (Fig. 9, paragraph [0013], linear actuators 720). In view of Zhang et al, it would have been obvious to replace the actuators in Gosselin by the linear actuators in Zhang et al. The rationale of the combination may be simple substitution of one known element for another to obtain predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatuses as shown in Gosselin, Feldman et al and Zhang et al to obtain the apparatus as claimed, for the purpose of a pivoting-tilting mechanism that can perturb a footplate and move it into target positions (Zhang et al; paragraph [0013]).
Regarding Claim 5, the combination of Gosselin, Fledman et al, and Zhang et al would suggest the VR apparatus of claim 1 wherein the left hand angular actuator, the right hand angular actuator, the left foot angular actuator and the right foot angular actuator are each linear actuators (Fledman et al: paragraph [0017], angular actuator;  Zhang et al: Fig. 9, paragraph [0013], linear actuators 720). The rationale of the combination for claim 4 above is incorporated herein.
Claims 10-11 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gosselin, and in view of Feldman et al, as applied to claims 9 and 27 above, and further in view of Bates (U.S. 10,307,663 B1).
Regarding claims 10 and 28, the combination of Gosselin and Fledman et al remains as applied to claims 9 and 27 above, respectively. However, the combination does not show wherein the computer processor determines a coefficient of friction based upon gravity and surface material of the solid surfaces when the left hand interface, the right hand interface, the left foot interface, or the right foot interface contact the solid surfaces of the haptic topography data.
Bates, also in the same field of endeavor, discloses wherein the computer processor determines a coefficient of friction based upon gravity and surface material of the solid surfaces (column 4, lines 49-56; column 13, line 14-25, “For example, in virtual embodiments, such as computer implemented embodiments, the playing surface 102, and the playing pieces or any element described above may be displayed via computer graphics or a graphical user interface on a display screen or computer monitor, and the playing surface may be a virtual surface for playing the cue sport soccer game 100. For example, in such a virtual form, a physics engine may be included to simulate the . Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatuses as shown in Gosselin, Feldman et al and Bates to obtain the apparatus as claimed.
Regarding claims 11 and 29, the combination of Gosselin, Fledman et al, and Bates would suggest wherein the computer processor determines a sliding direction over the solid surfaces when the left hand interface, the right hand interface, the left foot interface, or the right foot interface slides on the solid surfaces of the haptic topography data (Bates: column 4, lines 49-56, “The playing surface 102 and/or playing pieces 108 may be configured to allow pieces to glide or slide over the playing surface 102 appropriately or as desired by a game designer, and may thus be configured to have a specific coefficient of friction (e.g. static or kinetic friction or an appropriate drag coefficient), with respect to gliding or sliding playing pieces, such as some or all of playing pieces 108 (e.g. the field pieces, goalies or ball).” column 6, lines 34-39, “FIGS. 2 and 3 show an example sequence of a player "taking a shot", with an arrow alongside the cue stick 124 of FIG. 2 showing a direction of motion of the cue stick 124 and a .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gosselin, and in view of Feldman et al, as applied to claim 12 above, and further in view of WILLIAMS, II (U.S. Pub. 2010/0279255 A1).
Regarding claim 16, the combination of Gosselin and Fledman et al remains as applied to claim 12 above. However, the combination does not explicitly show wherein re-centering motions of the left hand interface, the right hand interface, the left foot interface and the right foot interface in X, Y and Z directions have a sine-wave motion acceleration pattern, accelerating slowly from standstill at the beginning of the re-centering motions and then decelerating at the end of the re- centering motions.
WILLIAMS, II, also in the same field of endeavor, discloses wherein motions of simulation interfaces in X, Y and Z directions have a sine-wave motion acceleration pattern (paragraph [0095], “An inverse-pose-based trajectory example can be used to command general sine waves with independent amplitudes and frequencies on each of the six Cartesian motions (i.e., three translations and three rotations). More specifically, the simulated vehicle simulator system may be requested to move in a sine wave in the Z direction with 1 m amplitude and 1 rad/s frequency while simultaneously rotating about the Z axis with a sine wave of 30 deg amplitude and 2 rad/s frequency, from an initial pose.”). As the acceleration pattern of WILLIAMS, II is applied to the scenario of Gosselin, one would obtain the claimed feature of, wherein re-centering motions of the left hand interface, the right hand interface, the left foot interface and the right foot . Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatuses as shown in Gosselin, Feldman et al and WILLIAMS, II to obtain the apparatus as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIZE MA/Primary Examiner, Art Unit 2613